 

Lof7_

con

E
es 2
mya ue i
ye aA

roi aes} |

- eee
ward on

  

Wee, SLC Document 2°. Filed 06/20/19 Page

    

 

 

 

 

 

POC LIME BE?
PEP POPRONMCALLY FHP
UNITED STATES DISTRICT COURT ELECT JS HOALLY PILED
SOUTHERN DISTRICT OF NEW YORK DOK ihe
— eee ek ee —_— —_— —_— —_— —_ —_— —_— a — —_— —_— —_— —-xX
UNITED STATES OF AMERICA
SEALED
yy INDICTMENT
FMTLIANO BOMBA, 19 Cr.
Defendant.
om — mt - —- — _ _ —_ — eee eee x
COUNT ONE

(Conspiracy to Commit Money Laundering)

The Grand Jury charges:

1. From at least in or about 2018, through in or about June
2019, in the Southern District of New York and elsewhere, EMILIANO
BOMBA, the defendant, and others known and unknown, intentionally
and knowingly did combine, conspire, confederate, and agree
together and with each other to engage in money laundering
offenses, in violation of Title 18, United States Code, Sections
1956(a) (1) (A) (4), (a) (1) (B), (a) (2) (A), (a) (2) (B), and 1957 (a).

2. It was a part and an object of the conspiracy that
EMILIANO BOMBA, the defendant, and others known and unknown, in an
offense involving and affecting interstate and foreign commerce,
knowing that the property involved in certain financial
transactions, to wit, cash transactions and wire transfers,
represented the proceeds of some form of unlawful activity, would

and did conduct and attempt to conduct such financial transactions

 
Case 1:19-cr-00463-DLC Document 2 Filed 06/20/19 Page 2 of 7

which in fact involved the proceeds of specified unlawful activity,
to wit: {i) felonious narcotics offenses, in violation of Title
21, United States Code; and (ii) offenses against a foreign nation
involving the manufacture, importation, sale, or distribution of
a controlled substance (as such term is defined for purposes of
the Controlled Substances Act), knowing that the transactions were
designed in whole and in part to promote the carrying on of
specified unlawful activity, in violation of Title 18, United
States Code, Section 1956(a) {1) (A) (i).

3. It was a further part and an object of the conspiracy
that EMILIANO BOMBA, the defendant, and others known and unknown,
knowing that the property involved in certain financial
transactions represented the proceeds of some form of unlawful
activity, willfully and knowingly, would and did conduct and
attempt to conduct such financial transactions, which in fact
involved the proceeds of specified unlawful activity, to wit: (i)
felonious narcotics offenses, in violation of Title 21, United
States Code; and (ii) offenses against a foreign nation involving
the manufacture, importation, sale, or distribution of a
controlled substance (as such term is defined for purposes of the
Controlled Substances Act), knowing that the transaction was

designed in whole or in part to conceal and disguise the nature,

 

 
Case 1:19-cr-00463-DLC Document 2 Filed 06/20/19 Page 3 of 7

the location, the source, the ownership, and the control of the
proceeds of specified unlawful activity, and to avoid a transaction
reporting requirement under State and Federal law, in violation of
Title 18, United States Code, Section 1956(a) (1) (B).

4. It was a further part and an object of the conspiracy
that EMILIANO BOMBA, the defendant, and others known and unknown,
transported, transmitted, and transferred, and attempted to
transport, transmit, and transfer, a monetary instrument and funds
from a place in the United States to and through a place outside
the United States, and to a place in the United States from and
through a place outside the United States, with the intent to
promote the carrying on of specified unlawful activity, to wit,
{i} felonious narcotics offenses, in violation of Title 21, United
States Code; and (ii) offenses against a foreign nation involving
the manufacture, importation, sale, or distribution of a
controlled substance (as such term is defined for purposes of the
Controlled Substances Act), in violation of Title 18, United States
Code, Section 1956(a) (2) (A).

5, It was a further part and an object of the conspiracy
that EMILIANO BOMBA, the defendant, and others known and unknown,
transported, transmitted, and transferred, and attempted to

transport, transmit, and transfer, a monetary instrument and funds

 

 

 
Case 1:19-cr-00463-DLC Document 2 Filed 06/20/19 Page 4 of 7

from a place in the United States to and through a place outside
the United States, and to a place in the United States from and
through a place outside the United States, knowing that the
monetary instrument and funds represented the proceeds of some
form of unlawful activity, and knowing that the transaction was
designed in whole or in part to conceal and disguise the nature,
the location, the source, the ownership, and the control of the
proceeds of specified unlawful activity, to wit, (i) felonious
narcotics offenses, in violation of Title 21, United States Code;
and (ii) offenses against a foreign nation involving the
manufacture, importation, sale, or distribution of a controlled
substance (as such term is defined for purposes of the Controlled
Substances Act), and to avoid a transaction reporting requirement
under State and Federal law, in violation of Title 18, United
States Code, Section 1956(a) (2) (B).

6. Tt was a further part and an object of the conspiracy
that EMILIANG BOMBA, the defendant, and others known and unknown,
within the United States, in an offense involving and affecting
interstate and foreign commerce, knowingly would and did engage
and attempt to engage in monetary transactions in criminally
derived property of a value greater than $10,000 that was derived

from specified unlawful activity, to wit, (1) felonious narcotics

 

 
Case 1:19-cr-00463-DLC Document 2 Filed 06/20/19 Page 5 of 7

offenses, in violation of Title 21, United States Code; and (11)
offenses against a foreign nation involving the manufacture,
importation, sale, or distribution of a controlled substance (as
such term is defined for purposes of the Controlled Substances

Act), in violation of Title 18, United States Code, Section

 

1957 (a).
(Title 18, United States Code, Section 1956(h).)
‘FORFEITURE ALLEGATION
7. As a result of committing the offense alleged in Count

One of this Indictment, EMILIANO BOMBA, the defendant, shall
forfeit to the United States, pursuant to Title 18, United States
Code, Section 982(a)(1}, any and all property, real and personal,
involved in said offense, or any property traceable to such
property, including but not limited to a sum of money in United
States currency representing the amount of property involved in
said offense.
SUBSTITUTE ASSETS PROVISION

B. If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due

diligence;

b. has been transferred or solid to, or deposited with,

 

 
Case 1:19-cr-00463-DLC Document 2 Filed 06/20/19 Page 6 of 7

a third person;

e. has been placed beyond the jurisdiction of the
Court;

ad. has been substantially diminished in value; or

e. has been commingled with other property which

“cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,
Section 2461(c), to seek forfeiture of any other property of the

defendant up to the value of the forfeitable property described

above.

{Title 18, United States Code, Section 982;
Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

 

(sedban S. Boren

 

 

FOREPE:RSON GEOFFREY S. BERMAN
United States Attorney

 

 

 

 

 
Case 1:19-cr-00463-DLC Document 2 Filed 06/20/19 Page 7 of 7

Form No. USA-33s-274 (Ed. 9-25-58)

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
EMILIANO BOMBA,

Defendant. .

 

SEALED
INDICTMENT

19 €r.
{18 U.S.C. § 1956)

GEOFFREY S. BERMAN

 

United States Attorney

 

 

 

 
